--------------------------------------------------------------------------------

Exhibit 10.1
 
OPTION TO PURCHASE
CRUCE GOLD PROPERTY


THIS OPTION TO PURCHASE (this “Agreement”) is made and entered into effective
the 21st day of January, 2011 (the “Execution Date”),


by and between NOEL COUSINS, an unmarried individual and resident in Arizona,
and STEVEN VAN ERT, an unmarried individual and resident in California (together
the “Vendors”),


and


GRYPHON RESOURCES, INC, a Nevada corporation, with offices at 1313 East Maple
Street, Suite 201-462, Bellingham, Washington  98225 ("Gryphon").


RECITALS:


This Agreement is made and entered into with reference to the following facts:


A.           Vendors have the sole right, title and interest (subject to the
rights and title of the State of Arizona), free and clear of all liens and
encumbrances, in and to that certain exploration permit situated in Pinal
County, Arizona (the “Property”), consisting of  approximately 560 acres, all as
more particularly described in Schedule “A” attached hereto.


B.           Vendors desire to grant an exclusive option to Gryphon to purchase
a 100% interest in Vendors’ rights to the Property, and Gryphon desires to
acquire an option to purchase Vendors’ rights to the Property from Vendors, upon
the terms and conditions hereinafter set forth.


NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth, and other good and valuable consideration, receipt of
which is hereby acknowledged, it is agreed by the parties as follows:


1.            DEFINITIONS:


1.1           In this Agreement and in the Schedules and the recitals hereto,
unless the context otherwise requires, the following expressions will have the
following meanings:


“Execution Date” means the date of this Agreement first mentioned above;


“Expenditures” means all expenses, obligations and liabilities of whatever kind
or nature spent or incurred directly or indirectly by Gryphon from and after the
Execution Date in connection with the Property; including, moneys expended in
maintaining the Property in good standing and in applying for and securing all
necessary leases or permits; moneys expended toward all taxes, fees and rentals;
moneys expended in doing and filing assessment work; expenses paid for or
 
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
incurred in connection with any program of surface or underground prospecting,
exploring, geophysical, geochemical and geological surveying, diamond drilling
and drifting, raising and other underground work, sampling, assaying and
metallurgical testing and engineering, environmental studies, mapping, data
preparation and analysis; costs of acquiring research materials, reports and
data; costs of and/or associated with  wages, salaries, traveling expenses, and
fringe benefits (whether or not required by law) of all persons engaged directly
in work with respect to and for the benefit of the Property; in paying for the
food, lodging and other reasonable needs of such persons;
 
“Property” means that State of Arizona Mineral Prospecting Permit more fully
described in Schedule “A” attached hereto and incorporated herein by this
reference, together with any and all rights associated therewith, all
prospecting, research, exploration, exploitation, operating and mining permits,
licenses and leases associated therewith, easements, access, mineral, surface,
water and ancillary or appurtenant rights attached or accruing thereto, and any
substitute prospecting permit or mineral lease that may result from conversion
of the prospecting permits covering the land described in Schedule “A”.  The
Property shall also include any unpatented mining claims or other rights that
may be included in this Agreement under the provisions of Section 12.


2.            THE OPTION:


2.1           Vendors hereby grant to Gryphon an exclusive option to purchase an
undivided 100% right, title and interest in and to Vendors’ rights to the
Property, in accordance with the terms of this Agreement (the “Option”).


2.2           To exercise the Option, Gryphon must (1) pay the aggregate sum of
$265,000 to Vendors, (2) incur an aggregate of at least $335,000 of Expenditures
on the Property, and (3) issue an aggregate of 2,600,000 shares of common stock
in Gryphon (or any public company created by Gryphon for the purpose of
development of the Property) that shall have the restrictions specified in
Section 2.3(b).


2.3           In order to implement exercise of the Option, and maintain the
Option in effect, Gryphon shall:


(a)           pay Vendors the following cash sums on or before the dates
described below:
 

 
(i)
$40,000 upon execution of the Letter of Intent regarding this Agreement*;
 
(ii)
$50,000 on or before November 30, 2011;
 
(iii)
$75,000 on or before November 30, 2012;
 
(iv)
$100,000 on or before November 30, 2013; and

 
  *(The full amount of which has been paid to Vendors prior to execution of this
Agreement on January 20, 2011)
 


 
2

--------------------------------------------------------------------------------

 
 
 
(b)           incur the following Expenditures on or with respect to the
Property, by the following dates:
 

 
(i)
$60,000 within 12 months following the Execution Date.
 
(ii)
an additional $75,000 on or before 24 months following the Execution Date;
 
(iii)
$100,000 on or before 36 months following the Execution Date; and
 
(iv)
$100,000 on or before 48 months following the Execution Date.

 
(c)           cause Gryphon  to issue shares to the Vendors in the following
amounts:
 

 
(i)
100,000 shares upon execution of this Agreement;
 
(ii)
100,000 shares on or before November 30, 2011;
 
(iii)
200,000 shares on or before November 30, 2012; and
 
(iv)
200,000 shares on or before November 30, 2013.

 
provided, however, that the restricted common shares of the Gryphon shall be
fully paid and non-assessable, and issued in compliance with all applicable
federal and state securities laws. The Vendors will have the same privileges and
rights as all other common shareholders. The stock shall be issued and delivered
to the individual Vendors in proportion to Vendors’ interest is this Agreement
(that is, 50% to Steven Van Ert and 50% to Noel Cousins). Vendors acknowledge
that the stock evidencing the shares may carry a legend indicating that the
shares have not been registered under the Securities Act of 1933, as amended,
and are restricted securities for purposes of U.S. federal securities laws.
Vendors agree that, such securities will have a one-year holding period from the
scheduled date of issuance in this Agreement before they can be offered for sale
and that, when issued, each set of such securities shall be held in trust for
the Vendors by Gryphon’s attorney, until each respective one year hold period
has expired at which time he will forward the securities to the Vendors. Gryphon
agrees that when each set of securities is issued, the Vendors will receive a
notice from Gryphon’s attorney that each issuance has been received into trust
and will provide the Vendors with a copy of the certificates of the issued
restricted securities. If the Agreement is cancelled, the Vendors will receive
whatever securities are held in trust by Gryphon’s attorney at the time of
cancellation, under the agreed delivery times referenced in this Section 2.3(c).


If the stock is registered on any stock exchange other than as presently
registered, Vendors may elect to take any or all shares to which they are
entitled hereunder through that exchange upon notice to Gryphon. Gryphon will
not unduly delay any registration process that is within the Public Company’s
control. The Vendors warrantee that they understand the restricted shares are
being issued pursuant to the exemption from the registration requirements of
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
the United States Securities Act of 1933, as amended (the "Securities Act"),
provided by Regulation D Rule 506 of such Securities Act or Regulation S and
that the Vendors qualify as “accredited investors,"


2.4           The cash payments, stock and Expenditures are herein collectively
referred to as the “Option Price.”


2.5           All data derived by Gryphon from the Expenditures shall be
available to Vendor on a quarterly basis without restriction.


2.6           This Agreement is an option agreement only, and all payments
comprising the Option Price are and shall remain optional to Gryphon but shall
not be refundable. Upon the failure of Gryphon to deliver or spend the
consideration comprising the Option Price within the time periods set forth
herein, the Option and this Agreement will terminate 30 days after Vendors give
Gryphon written notice of such failure (during which time Gryphon may deliver or
spend the consideration overdue, and therefore maintain the Option in good
standing).


2.7           If, prior to the exercise of the Option, Gryphon wishes to
surrender the Property, any portion thereof or any other rights acquired within
the Area of Interest, the provisions of Section 7.2 shall apply.


2.8           Once Gryphon has paid the Option Price in full, Gryphon will have
exercised the Option and have acquired an undivided 100% right, title and
interest in and to the Property, subject to the royalties reserved to  the
Vendor in Section 2.9 below, the obligation to issue 2,000,000 additional
restricted shares of common stock in Section 2.9(a), and the  terms of the
Mineral Prospecting Permits, any resulting mineral lease, and this Agreement.


2.9           As additional consideration hereunder, Gryphon agrees to pay to
Vendor the following:


(a)           2,000,000 restricted shares of Gryphon common stock which shall be
fully paid and non-assessable, and issued in compliance with all applicable
federal and state securities laws upon public disclosure by Gryphon of a mineral
resource that can be produced economically from the property and/or a decision
by Gryphon to initiate commercial production of any commodity from the property;


(b)           a minimum annual royalty of $250,000 on or before November 30,
2014 and a minimum annual royalty of $250,000 every 12 months  for each year
that Gryphon holds the Property (“Minimum Annual Royalty”) thereafter, or until
Gryphon terminates this Agreement or otherwise abandons all right, title and
interest in the Property. In the event that Gryphon abandons the property, the
Minimum Annual Royalty would be pro-rated during the abandonment year to cover
only the portion of the year which Gryphon held the Property;


(c)           a 3% (three percent) Net Returns Royalty on all minerals actually
produced and sold from the Property, to be calculated and paid in accordance
with the terms and conditions of Schedule ‘B’ attached hereto.
 
 
 
4

--------------------------------------------------------------------------------

 


 
2.10          The Minimum Annual Royalty, as provided for in subsection (b) of
Section 2.9  shall be considered payment towards, and deducted from the Gross
Production Royalty paid during any applicable year of this Agreement on
production during that year, but shall not be credited against royalties on
production  for subsequent years.


2.11          All payments made herein shall be made 50% to Steven Van Ert and
50% to Noel Cousins; provided, however, that either party may require the
establishment of a single collection agent in which case such agent shall be
given instructions for distribution as set forth above.


3.            PRE-EXERCISE ACTIVITIES:


3.1           Within thirty (30) days after the Execution Date, Gryphon shall
undertake to complete such actions as required to register to do business in
Arizona.  Gryphon shall not perform any work within the Property prior to such
registration.


3.2           Within 45 days after the Execution Date, Vendors shall execute an
assignment of the Mineral Prospecting Permit constituting the Property on forms
required by the State of Arizona and otherwise do all things required by the
Arizona State Land Department to permit Gryphon to exercise such prospecting and
mining rights permitted by the State of Arizona.  At such time, Gryphon shall
also deliver fully executed reassignment of such Mineral Prospecting Permit to
counsel for Vendors, which reassignments shall be held by such counsel to secure
Vendor’s rights under this Agreement.  Concurrently with the delivery of the
assignment, Gryphon shall execute and deliver to Vendors a conveyance of the
Royalty specified herein, including the advance and production Royalty, which
conveyance shall be recorded in the official records of Pinal County, Arizona,
and filed with the Arizona State Land Department.
 
3.3           Prior to exercise of the Option, Gryphon will have full right,
power and authority, subject to all of the reservations, terms, covenants and
conditions herein contained, to conduct all activities permitted under the terms
of the Mineral Prospecting Permit.


3.4           Prior to exercise of the Option, if Gryphon elects to perform any
acts or engage in any mining activities on the Property, Gryphon will have the
following duties and obligations:


(a)           to manage, direct and control all exploration, development and
production operations in, on and under the Property in a prudent and workmanlike
manner, and in compliance with all applicable laws, rules, orders and
regulations;


(b)           subject to the terms and conditions of this Agreement, to keep the
Property in good standing and free and clear of liens, charges and encumbrances
of every character arising from its operations on the Property (except liens for
taxes not yet due, and other claims and liens contested in good faith by
Gryphon) and to proceed with all diligence to contest or discharge any lien that
is filed;


(c)           to obtain and maintain, or cause any contractor engaged to obtain
and maintain not less than $2,000,000 as comprehensive form general liability
insurance for each occurrence for combined bodily injury and property
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
damage.  Vendors shall be named as co-insured under such policies of Gryphon and
Gryphon shall provide Vendors with a certificate of such insurance prior to the
commencement of any operations under this Agreement or any entry onto the
Property;


(d)           to permit Vendors and/or their respective  representatives, at
their own expense and risk, access to (i) the Property and (ii)  all data
derived from carrying out work hereunder, provided that in exercising such right
Vendors will not unreasonably interfere with the activities of Gryphon and that
Vendors and their respective representatives will defend, indemnify and save
harmless Gryphon and its directors, officers, employees and agents from and
against all and any losses, damages, expenses, claims, suits, actions and
demands of any kind or nature whatsoever in any way referable to or arising out
of the entry, presence or activities of Vendors and their respective
representatives in connection with access to the Property including, without
limitation, bodily injuries or death or damage to property at any time resulting
therefrom;


(e)           to perform its duties and obligations in a manner consistent with
good exploration and mining practices;


(f)           defend, indemnify and save Vendors harmless from any and all
losses, damages, expenses, claims, suits, actions or demands of any kind or
nature whatsoever in any way referable to or arising out of any work done by or
for the benefit of Gryphon on or with respect to the Property; and


(g)           prior to commencing any operations or activities on the Property,
obtain all necessary operating and environmental permits and post any required
reclamation or other bonds or safekeeping agreements required by any
governmental agency.


(h)           Gryphon shall undertake to fill, fence or otherwise secure and
place appropriate signage on any open historic mine workings or pits presently
on the Property or properties acquired under this agreement.  Such action shall
be undertaken by Gryphon on an on-going basis as a regular part of its
activities on the Property but need not take priority over other work unless
required to do so by any governmental authority.


4.            REPRESENTATIONS AND WARRANTIES


4.1           Gryphon represents and warrants to Vendors that:
 
(a)           it is qualified to acquire and dispose of interests in, and to
explore, develop and exploit, mining properties in the State of Arizona;
 
(b)           it has full power, capacity and authority to carry on its business
and to enter into and perform its obligations under this Agreement and any
agreement or instrument referred to or contemplated by this Agreement;
 
(c)           all necessary corporate and shareholder or partnership approvals
have been obtained and are in effect with respect to the transactions
contemplated hereby, and
 
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
no further action on the part of the directors or shareholders is necessary or
desirable to make this Agreement valid and binding on it;
 
(d)           neither the execution and delivery of this Agreement nor any of
the agreements referred to herein or contemplated hereby, nor the consummation
of the transactions hereby contemplated conflict with, result in the breach of
or accelerate the performance required by its organizational documents or any
agreement to which it is a party;
 
(e)           it is familiar with the laws and regulations that relate to the
Property (including without limitation, the laws and regulations of the Arizona
State Land Department); and
 
(f)            Gryphon acknowledges that if it is obligated to make any payments
to brokers or to pay any finder’s fee related to this Agreement, Gryphon shall
make such payment and indemnify and hold harmless the Vendors from any claim for
such payment.
 
4.2           Vendors hereby represent and warrant to Gryphon that:
 
(a)           each has full power, capacity and authority to enter into and
perform its obligations under this Agreement and any agreement or instrument
referred to or contemplated herein;
 
(b)           neither the execution and delivery of this Agreement nor any of
the agreements referred to herein or contemplated hereby, nor the consummation
of the transactions hereby contemplated conflict with, result in the breach of
or accelerate the performance required by, any agreement to which either of them
is a party;
 
(c)           the Mineral Prospecting Permit included in and comprising the
Property has been duly issued by the State of Arizona and is in good standing
and Vendors hold an undivided, sole and exclusive 100% interest in and to the
permit comprising the Property, free and clear of all liens, charges, royalties
and encumbrances (save and except for the terms and conditions of the Mineral
Prospecting Permit and any surface rents and royalty that will be imposed by the
State of Arizona in accordance with  A.R.S. § 27-234  upon conversion to a
mineral lease);
 
(d)           there are no pending or threatened actions, suits, claims or
proceedings regarding the Property or any portion thereof of which Vendors are
aware;
 
(e)           Vendors do not warrant the accuracy of any data or technical
information furnished to Gryphon either before or subsequent to the execution of
this Agreement;


(f)           Vendors have the exclusive right to enter into this Agreement,
have not made any sale, lease or agreement affecting the rights granted herein,
and have all necessary powers and authority to dispose of any and all rights,
titles and interests in and to the Property in accordance with the terms of this
Agreement;
 
 
 
7

--------------------------------------------------------------------------------

 


 
(g)           The Vendors warrantee that they understand the restricted shares
are being issued pursuant to the exemption from the registration requirements of
the United States Securities Act of 1933, as amended (the "Securities Act"),
provided by Regulation D Rule 506 of such Securities Act or Regulation S and
that the Vendors meet the qualifications specified in the Rule;


(h)            the Vendors have no knowledge of any existing, or anticipated,
environmental matters specifically related to the Property which have not been
disclosed in this agreement; and


(i)             the Vendors have no knowledge of any pending or threatened
litigation of any kind, or unresolved regulatory matters regarding the Property
which has not been disclosed in this agreement.


4.3.          The representations and warranties hereinbefore set out are
conditions on which the parties have relied in entering into this Agreement and
will survive the acquisition of any interest in the Property by Gryphon and each
of the parties will indemnify and save the other harmless from all loss, damage,
costs, actions and suits arising out of or in connection with any breach of any
representation, warranty, covenant, agreement or condition made by it and
contained in this Agreement.


5.            COVENANTS OF VENDORS AND GRYPHON:


5.1           During the term of this Agreement, the parties covenant and agree
with each other as follows:


(a)           so long as Gryphon is not in default hereunder, Vendors will not
do any act or thing which would in any way adversely affect the rights of
Gryphon hereunder;
 
(b)           Vendors will make available to Gryphon and its representatives all
records and files in the Vendors’ possession (paper or electronic) relating,
directly or indirectly, to the Property within thirty days of the Execution
Date, and Vendors will permit Gryphon and its representatives at their own risk
and expense to take abstracts therefrom and make copies thereof;
 
(c)           Vendors will cooperate as reasonably necessary with Gryphon in
obtaining any surface or other rights on or related to the Property, as Gryphon,
in its discretion, deems appropriate or desirable;


(d)           Vendors will promptly provide Gryphon with any and all notices and
correspondence received by Vendors from the relevant government agencies in
respect of the Property, and further, will request such agencies, in writing, to
copy Gryphon on all correspondence and notices;


(e)           Gryphon will provide to Vendors quarterly reports on the
following:


(i)          work completed on the Property,
 
 
 
8

--------------------------------------------------------------------------------

 


 
(ii)         results of the work completed,


(iii)        planned work and Expenditures for the ensuing three months, and


(iv)        Expenditures on the Property.


(f)           Gryphon will provide to Vendors annually copies of raw data
together with copies of any technical reports and interpretative data obtained
as a result of exploration of the Property (or purchased from third parties)
during the prior year.


(g)           Vendors shall not take any action to adversely affect the rights
of Gryphon hereunder.


(h)           Vendors shall hold any information so provided in confidence as
specified in Section 8 of this Agreement.


6.            TERMINATION:


6.1           Unless otherwise agreed by Vendors in writing, this Agreement and
the Option will, except for the provisions of Section 7, terminate:


(a)           30 days after Vendors provide notice to Gryphon upon the failure
of Gryphon to pay or otherwise incur any portion of the Option Price pursuant to
Section 2.3 within the time periods specified therein, subject to the provisions
of Section 2.6;


(b)           30 days after Vendors provide notice to Gryphon upon the failure
of Gryphon to perform any substantial obligation required by this Agreement and
the failure of Gryphon to perform such obligation within the 30-day period or
otherwise undertake to perform such obligation and to diligently complete any
required performance; or
 
(c)           if Gryphon gives notice in accordance with Section 6.2.


6.2           At any time Gryphon will have the right to terminate this
Agreement by giving not less than 30 days written notice to that effect to
Vendors.  Gryphon shall not be entitled to a refund of any monies paid or
expended hereunder, all of which shall be deemed full consideration due
hereunder from Gryphon to Vendors.


7.            OBLIGATIONS UPON TERMINATION:


7.1           If this Agreement is terminated for any reason whatsoever this
Agreement, including the Option, but excluding this Section 7 (which will
continue in full force and effect for so long as is required to give full effect
to the same) will be of no further force and effect, except that Gryphon will:
 
 
 
9

--------------------------------------------------------------------------------

 
 


(a)           at Vendors option (which may include only a portion of the
Property) reassign or transfer the Property to Vendors:


(i)          in good standing and in accordance and compliance with the
applicable laws, rules and regulations,


(ii)         free and clear of all liens, charges and encumbrances arising from
this Agreement or Gryphon’s operations hereunder,


(iii)        with any financial and other obligations satisfied that have
accrued as of the date of reassignment/transfer,


(iv)        in a safe and orderly condition, and


(v)         in a condition which is in compliance with all applicable rules and
orders of governmental authorities with respect to reclamation and restoration
of the surface to the Property.


(b)           deliver to Vendors, within 90 days of termination, a report on all
work carried out by Gryphon on the Property, together with copies of all maps,
drill hole logs, assay results, reports and other information compiled or
prepared by or on behalf of Gryphon with respect to work on or with respect to
the abandoned portion of the Property (including interpretive data), and make
available to Vendors (at the place of storage) all core samples and sample pulps
and rejects; nothing herein shall be construed to require Gryphon to compile
data which in its opinion is not necessary to its operations hereunder. Gryphon
shall have no liability on account of any such data being relied or acted upon
by Vendors;


(c)           subject to any requirements of governmental agencies, unless
otherwise agreed by Vendors in writing, remove from the Property within six
months of the effective date of termination or abandonment all materials,
equipment and facilities erected, installed or brought upon the abandoned
portion of the Property (or the entire Property, if this Agreement is
terminated) by or at the instance of Gryphon;


(d)           at Vendors option, instruct Vendor’s counsel to deliver to the
State of Arizona the previously executed forms of reassignments or otherwise
provide new forms of assignment if so required by the State of Arizona to
transfer all right, title and interest of Gryphon in and to the abandoned
portion of the Property to the Vendors; and


(e)           the title to all mining machinery, equipment, tools, mobile
trailers and mobile homes placed upon the Property by Gryphon shall remain the
personal property of Gryphon, and shall be removed within 90 days after
termination of this Agreement, for any reason, provided that such removal shall
not extend to foundations, mine timbers in place, buildings, structures, fences,
cattle guards, gates, culverts and other permanent improvements, unless
 
 
 
10

--------------------------------------------------------------------------------

 
 
 
Vendors shall give their prior written consent thereto. Gryphon shall repair all
damages to the abandoned portion of Property and access caused by such removal.
If Gryphon is delayed by weather conditions from completing the removal of such
personal property within the specified time, then Vendors agree to extend the
time by a reasonable period required by Gryphon.


7.2           Gryphon shall be entitled to abandon any portion of the Property
at any time either before or after the exercise of the Option upon not less than
30-day’s written notice to Vendors.  If the Vendors provide written notice to
Gryphon during such time, Gryphon shall reassign to Vendors the right to the
abandoned portion of the Property and the provisions of Section 7.1 shall apply.
For clarity, the Option Price, the Minimum Annual Royalty, the Royalty on
production and other obligations under this Agreement will not change in case of
partial abandonment of the Property by Gryphon.


8.            SHARING OF AND CONFIDENTIAL NATURE OF INFORMATION:


8.1           Each party agrees that all information obtained hereunder will be
the exclusive property of the parties and not publicly disclosed or used other
than for the activities contemplated hereunder, except as required by law, a
court of competent jurisdiction or by the rules and regulations of any
regulatory authority or stock exchange having jurisdiction or with the written
consent of the other party, such consent not to be unreasonably withheld.


8.2           During the term and any extension of this Agreement, all
information or data supplied in writing by Gryphon to Vendors relating to the
exploration, development or mining of the Property by Gryphon which is
specifically identified as confidential by Gryphon at the time it is supplied,
shall be kept confidential by Vendors and not disclosed to any third person
without Gryphon’s prior written consent, which consent may be withheld for any
reason or for no reason; provided, however, these provisions shall not apply to
disclosures made by Vendors for the purpose of exchanging, selling or assigning
the Property or its interest in the Property or this Agreement, or for the
purpose of disputes or litigation between these parties in connection with this
Agreement.


8.3           Neither party warrants the accuracy of information disclosed or
obtained under the terms of this Agreement and will not be responsible for any
reliance upon such information by the party to whom the information is
disclosed.


9.            ASSIGNMENT OF INTEREST BY GRYPHON OR MERGER OF GRYPHON:


9.1           Gryphon agrees it shall not have the right to assign any part of
its interest in this Agreement or the Property without the express written
consent of the Vendors.


9.2           If Gryphon is merged into or acquired by another entity, the
shares to be issued pursuant to Section 2.3(c) and Section 2.9(a) hereof shall
be valued, at the election of the Vendors, as either equivalent shares of the
new entity, or a cash value equal to the greater value of the closing price of
Gryphon on (1) the day of the announcement to the merger, or (2) the day of the
closing of the transaction, and the new entity, at the election of the Vendors,
shall pay a cash value as determined aforesaid or issue shares of the new entity
to the Vendors at the closing of the transaction.
 
 
 
11

--------------------------------------------------------------------------------

 


 
10.           FORCE MAJEURE:


10.1          If Gryphon is delayed or interrupted in or prevented from
exercising its rights or performing its obligations, as herein provided, by
reasons of “force Majeure,” then, and in all such cases, Gryphon shall be
excused, without liability, from performance of its obligations set forth in
this Agreement (except as to obligations to pay money and issue stock), but the
provisions shall again come into full force and effect upon the termination of
the period of delay, prevention, disability or condition.  Gryphon shall notify
Vendors of the beginning and ending date of any period of force majeure and the
period of time required for performance under this Agreement shall be extended
for the period of the disability.  “Force majeure” includes all disabilities
arising from causes beyond the reasonable control of Gryphon; including, without
limitation, acts of God, accidents, fires, damages to facilities, labor
troubles, unavailability of fuels, supplies and equipment, unusually severe
weather, orders or requirements of courts or government agencies, or the
inability to obtain environmental clearance or operating permits that may be
required by governmental authorities.


11.           NOTICES:


11.1          Any notice, direction or other instrument required or permitted to
be given under this Agreement will be in writing and may be given by the
delivery of the same by courier to the following addresses:


Vendors:


Steven Van Ert
....
....
 
 
Noel Cousins
....
....




With a copy to:


John C. Lacy
DeConcini McDonald Yetwin & Lacy, P.C.
2525 E. Broadway Blvd., Suite 200
Tucson, Arizona 85716
 



 
12

--------------------------------------------------------------------------------

 

 
Gryphon:
 
Mr. Alan Muller
                        President & CEO
                        Gryphon Resources Inc.
                        1313 East Maple Street, Suite 201-462
                        Bellingham, Washington     98225
 
11.2         Any notice, direction or other instrument will, for all purposes
regarding notices hereunder:


(a)           if delivered by courier, be deemed to have been given and
received, and effective, for all purposes, on the day it was delivered; and


(b)           if mailed, be deemed to have been given and received, effective,
for all purposes, on the fifth business day following the day of mailing, as
dated by the postal service, except in the event of disruption of the postal
service, in which event notice will be deemed to be received only when actually
received.


11.3         Any party may at any time give to the other(s) notice in writing,
pursuant to the protocol set forth above, of any change of address of the party
giving such notice and from and after the giving of such notice the address or
addresses therein specified will be deemed to be the address of such party for
the purposes of giving notice hereunder.


12.           AREA OF INTEREST:


12.1         An area of interest shall exist for all lands within that area
described as all of Section 16, Township 8 South, Range 14 East, G&SR Mer., and
three miles extended in each direction from the exterior boundaries of Section
16.  If either party acquires, directly or indirectly, any mineral or other
interests, direct, contingent or otherwise (except for shares within a publicly
traded corporation), to or within the lands lying, wholly or in part, within the
area of interest, or if Vendors or Gryphon enters into any type of agreement by
which such an interest may be earned or otherwise acquired therein by either
party, then the acquiring party shall promptly notify the other of such
acquisition or such agreement, and this Agreement shall apply thereto, and such
lands or interests within the area of interest shall form part of the Property
and be included in this Agreement. To the extent that unpatented mining claims
are acquired, Gryphon shall comply with all laws and regulations regarding the
maintenance of such claims and the recorded memorandum of this Agreement shall
be amended to include such mining claims.  Any interest acquired by either party
in lands outside of the area of interest shall not be subject to the terms
hereof.


13.           GENERAL:


13.1         Each party will be responsible for their respective legal costs
incurred in connection with the preparation, execution and, if applicable,
approval of this Agreement by any regulatory body or agency.
 
 
 
13

--------------------------------------------------------------------------------

 
 
 
13.2          The parties will execute such further and other documents and do
such further and other things as may be necessary or convenient to carry out and
give effect to the intent of this Agreement.


13.3          All references to moneys hereunder are in United States Dollars,
unless otherwise noted. All payments to be made to any party hereunder may be
made by cheque or bank draft mailed or delivered to such party at its address
for notice purposes as provided herein, or deposited for the account of such
party at such bank as such party may designate from time to time by notice to
the paying party. All payments to Vendors pursuant to this Agreement may be made
by Gryphon in equal amounts to each Vendor, unless required otherwise in writing
by each of the Vendors.


13.4          This Agreement will enure to the benefit of and be binding upon
the parties hereto and their respective successors and assigns.


13.5          This Agreement shall constitute the entire agreement between the
parties and replaces and supersedes all prior agreements, arrangements,
negotiations and representations, whether oral or written, express or implied,
statutory or otherwise between the parties with respect to the subject matter
herein.


13.6          If any one or more of the provisions contained herein should be
invalid, illegal or unenforceable in any respect in any jurisdiction, the
validity, legality and enforceability of such provision shall not in any way be
affected or impaired thereby in any other jurisdiction, and the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby.


13.7          A memorandum of this Agreement, deleting monetary terms, may be
recorded in the official records of Pinal County, Arizona and filed with the
Arizona State Land Department.


13.8          This Agreement shall be construed in accordance with and fully
governed by the laws of the State of Arizona. The parties agree to attorn to the
jurisdiction of the courts of Arizona.


13.9          If any legal action or other proceeding is brought for the
enforcement of this Agreement or because of an alleged dispute, breach, default
or misrepresentation in connection with any of the provisions of this Agreement,
the successful or prevailing party shall be entitled to recover reasonable
attorneys' fees and other costs and expenses incurred in that action or
proceeding, in addition to any other relief to which it may be entitled.


13.10        For the purpose of computing any period of time prescribed herein
or relating hereto, the first day shall be excluded. If the period of time is
six days or more, weekends and public holidays shall be included. An act
required to be performed on a day shall be performed at or before the close of
business on such day. If an act is required to be performed on a certain day and
such day is not a regular business day, the time of performance or measurement
shall be extended to and including the next regular business day.
 
 
 
14

--------------------------------------------------------------------------------

 


 
13.11        This Agreement may be executed in any number of counterparts and by
facsimile with the same effect as if all parties to this Agreement had signed
the same document and all counterparts will be construed together and will
constitute one and the same instrument and any facsimile signature shall be
taken as an original.


IN WITNESS WHEREOF this agreement has been executed by the parties hereto as of
the day and year first above written.
 

     
GRYPHON:
                     
 
   
Per:
/s/ Alan Muller   Witness:   /s/ D. Brown     Alan Muller, President & CEO      
                          VENDORS:               Witness:: /s/ C. Cousins   /s/
Noel Cousins         Noel Cousins                       Witness: /s/ R. Van Ert
  /s/ Steven Van Ert         Steven Van Ert  

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
15

--------------------------------------------------------------------------------

 

 
Schedule “A”


Description of the Property


The Property consists of that certain State of Arizona Mineral Prospecting
Permit Number 08-113907, effective October 15, 2010 (expires October 14, 2011,
subject to renewals as stated therein), including the North Half (N½), the
Southwest Quarter (SW¼), and the North Half of the Southeast Quarter (N½SE¼) of
Section 16, Township 8 South, Range 14 East, G&SR Mer., Pinal County, Arizona,
containing 560 acres, together with the “Area of Interest” described in Section
12 of the Option to Purchase to which this Schedule is attached.


Gryphon acknowledges that the rights under State of Arizona Mineral Prospecting
Permits include only the right of exploration and mining can only be conducted
after conversion of such permits into Mineral Leases issued by the Arizona State
Land Department, which Mineral Leases will include special requirements based on
a Mining Plan of Operations and statutes of the State of Arizona, which includes
a surface rental and royalty payable to the State of Arizona as specified in
A.R.S. § 27-234.
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 

 
16

--------------------------------------------------------------------------------

 

 
Schedule “B”


Production Royalty


1.             Royalty Calculation:


Gryphon shall convey to Vendors the following production royalty interest (the
“Royalty”) in any and all minerals produced from the Property:
 
a.           Three percent (3%) of the “Net Returns” for all minerals actually
produced and sold from the Property.  The term “Net Smelter Returns” as used
herein shall mean the actual sale proceeds received by Gryphon from the sale of
minerals to a smelter, refinery or other processor (as reported on the smelter
settlement sheet) less only the following expenses actually incurred and borne
by Gryphon: (i) the actual costs of freighting or transporting said minerals
from the mine or mill to the point or points of sale (including without
limitation costs of loading, transporting and insuring the ores, metals,
minerals and concentrates in transit), unless already deducted by the purchaser;
and (ii) all charges and costs of or relating to smelting and refining
(including without limitation sampling, assaying and weighing charges), unless
already deducted by the purchaser.  If such smelter is owned or controlled by
Gryphon or any of its affiliates, then charges, costs and penalties for such
operations shall mean (for the purposes of calculating Net Smelter Returns) the
amount that Gryphon would have incurred if such operations were carried out at
facilities not owned or controlled by Gryphon then offering comparable services
for comparable products on prevailing terms.  For avoidance of doubt, in
calculating Net Smelter Returns there shall not be any deduction for any costs
of mining, or any costs of transporting Minerals to the mill, or any costs of
processing minerals other than said smelting and refining costs.
 
b.           If precious metals are produced from the Property, Vendor may, by
notice to Gryphon, elect to receive Royalty in the form of doré, in which case
Vendor shall make arrangements for the acceptance and transfer of doré as will
accommodate Gryphon’s normal shipping schedule.  For purposes of determining the
credits for minimum royalty obligations and allowable deductions, the value of
Royalty taken in kind shall be based on the contained value of such ores or
concentrates as of the date of delivery to Vendor.  Contained value shall be
based on assays performed as a part of the sale by Gryphon of similar doré and
the spot metal prices published in Metals Week or other generally acceptable
industry guide for the date of transfer.
 
c.           If Gryphon enters into a contract for the delivery of Minerals for
more than one year the Vendor may elect, by notice to Gryphon to establish the
value of Minerals based on the market price on the date of delivery as quoted in
Metals Week.  If Metals Week does not report on an international or domestic
spot market for lithium carbonate or any other lithium product, and no other
spot market exists, Vendors shall have no right to question the judgment of
Gryphon, provided that in such case, Gryphon shall not enter into contracts for
sale for more than five years.



 
17

--------------------------------------------------------------------------------

 

 
2.             Frequency of Payment of Royalty:


Payment of Royalty hereunder shall be due and payable within 30 business days
after the sale proceeds are actually received, in good funds, from any purchaser
of minerals mined from the Property.


3.             Method of Making Payments:


All payments required hereunder may be mailed or delivered to any single
depository as Vendor may instruct, in writing. If Gryphon makes a payment or
payments on account of the Royalty in accordance with the provisions of this
instrument, it will have no further responsibility for distribution of the
Royalty. All charges of the agent, trustee or depository will be borne solely by
the parties receiving payments of Royalty. The delivery or the deposit in the
mail of any payment hereunder on or before the due date thereof shall be deemed
timely payment hereunder.


4.            Deductions for Annual Royalty:


All payments made by Gryphon to Vendor pursuant to Section 2.9(b) of this
Agreement shall be applied as a payment towards the Royalty and deducted from
any amount of the Royalty owing for the applicable year.


5.            Records and Reports:


a.           Records, Inspection and Audit. Within ninety days following the end
of each calendar year, commencing with the year in which the Property is brought
into commercial production (not inclusive of any bulk sampling programs),
Gryphon shall deliver to Vendors a written statement of the Royalty paid for
said calendar year (the “Statement”). Vendors shall have the right, within a
period of three months from receipt of such Statement, upon 30 days’ prior
written notice, to inspect Gryphon’s books and records relating thereto and to
conduct an independent audit of such books and records at its own cost and
expense, and in a manner not disruptive of Gryphon’s business or operations.


b.           Objections. If Vendors do not request an inspection of Gryphon’s
books and records during the three month period referred to in the preceding
paragraph, all payments of  Royalty for the annual period will be considered
final and in full satisfaction of all obligations of Gryphon with respect
thereto. If Vendors dispute any calculation of Royalty, Vendors shall deliver to
Gryphon a written notice (the “Objection Notice”) describing and setting forth a
specific objection within sixty days after receipt by Vendors of the subject
Statement. Vendors shall, within 30 days of the date of the Objection Notice,
and at their sole cost and expense, have an independent auditing firm promptly
and diligently commence preparation of a written audit of Gryphon’s books and
records relating to the subject Statement. If such audit determines that there
has been a deficiency or an excess in the payment made to Vendors, such
deficiency or excess will be resolved by adjusting the next payment due
hereunder. If the audit discloses a deficiency of five percent or more of the
amount due as a Royalty hereunder, Gryphon will pay or reimburse to Vendors, as
applicable, the costs and expenses of such audit. All books and records
 
 
 
18

--------------------------------------------------------------------------------

 
 
 
used and kept by Gryphon to calculate the Royalty due hereunder will be kept in
accordance with U.S. generally accepted accounting principles, and the audit
will be conducted in accordance with U.S. generally accepted accounting
principles.


c.           Evidence of Maintenance of the Property. Gryphon shall deliver to
Vendors, not later than the date two months prior to the date for the payment of
any obligations to maintain the Property (including any annual claim maintenance
fees for mining claims located by Gryphon within the area of interest), evidence
that such payments have been timely made.


6.             Inurnment:


The Royalty payable herein shall run with the land and be binding on all
subsequent assignees of rights arising out of the Mineral Prospecting Permits,
replacements thereof and resulting Mineral Leases.  In the case of unpatented
mining claims or other rights within the area of interest, the Royalty shall be
binding on subsequent owners of the Property, including any amendments,
relocations, patents of the same or additional or alternative rights to mine as
may be conferred by any changes in the mineral laws of the United States.


7.             Assignments by Vendors:


Vendors may transfer, pledge, mortgage, charge or otherwise encumber all or any
part of its right, title and interest in and to its Royalty payable hereunder,
provided, however, that Gryphon shall be under no obligation to make its
payments hereunder to such assignee, transferee, pledge or other third party
until Gryphon’s receipt of written Notice concerning the assignment or transfer.
 
 
 
 
 
 
 
 
 
 
 

 
19


--------------------------------------------------------------------------------